Citation Nr: 0932350	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-25 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment for enrollment periods from January 4, 
2002 to September 18, 2002 at Western Seminary Seattle.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2005, the Veteran presented testimony before a 
Veterans Law Judge (VLJ) sitting at the Seattle RO.  In March 
2006, the Board denied the Veteran's claim.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  

In December 2007, the parties filed a Joint Motion for Remand 
to the Board.  The parties agreed that the case should be 
remanded because the Board did not satisfy the duty to assist 
the Appellant in obtaining evidence necessary to substantiate 
the claim.  Specifically, it was noted that the Appellant's 
transcripts for the pertinent time period were not of record 
and that VA must obtain and consider all records associated 
with the Appellant's claim for educational benefits, to 
include his education folder.  Further, it was noted that if 
the foregoing development elucidated the necessity to 
ascertain whether Western Seminary Portland was approved by 
Oregon's State approving agency, VA must undertake reasonable 
efforts to obtain this information.  By Order dated in 
December 2007, the motion was granted and the matter was 
remanded for compliance with the instructions in the joint 
motion.  

In June 2008, the Veteran was notified that the VLJ who 
conducted his hearing was no longer employed by the Board and 
that he had the right to another hearing.  The Veteran 
responded that he wanted another travel board hearing.

In August 2008, the Board remanded this case for additional 
development.  In April 2009, a hearing was held before the 
undersigned VLJ sitting at the Seattle RO.  The Veteran 
appeared at the hearing without his attorney representative; 
however, he indicated that he felt he could proceed without 
her.  At that time, the Veteran submitted a statement along 
with a waiver of RO jurisdiction.  The record was also held 
open for 60 days to allow the Veteran to submit a copy of his 
transcripts.  This evidence, along with a statement from 
Western Seminary, was received at the RO in June 2009 and 
forwarded to the Board where it was received in August 2009.  
The Board observes that the signed waiver covers the 
additional evidence received.  


FINDINGS OF FACT

1.  The Veteran was enrolled in a program of education at 
Western Seminary Seattle. 

2.  For the period from January 4, 2002 to September 18, 
2002, Western Seminary Seattle was not approved by the State 
approving agency as a VA-approved institution.  


CONCLUSION OF LAW

Payment is not warranted for enrollment periods from January 
4, 2002 to September 18, 2002, at Western Seminary Seattle.  
38 U.S.C.A. §§ 3002, 3014, 3034, 3452, 3672 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 21.7020, 21.7070, 21.7120, 21.7122, 
21.7222 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants 
in substantiating their claims for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2008).  The VCAA does not apply in cases where the 
applicable chapter of Title 38, United States Code contains 
its own notice and assistance provisions.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  

VA educational programs have their own provisions addressing 
notification and assistance.  Under 38 C.F.R. § 21.1031(b) 
(2008), when VA receives a claim for educational assistance, 
it is required to (1) notify the claimant of any information 
and evidence that is necessary to substantiate the claim and 
(2) inform the claimant which information and evidence, if 
any, the claimant is to provide to VA and which information 
and evidence, if any, VA will try to obtain for the claimant.  
VA may decide a claim on the merits notwithstanding failure 
to provide this notice when a claim cannot be substantiated 
because there is no legal basis for the claim, or undisputed 
facts render the claimant ineligible for the claimed benefit.  
Id.

Throughout the course of this appeal, the Veteran has been 
advised of the basis for the denial of benefits and based on 
his testimony and submitted statements, he is clearly aware 
of the evidence needed to support his claim.  Additionally, 
after reviewing the evidence and as explained below, there is 
no basis under the applicable laws and regulations for 
awarding the benefit sought.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law is dispositive, the claim 
must be denied because of the absence of legal merit or legal 
basis for allowance of the appeal).  As such, additional 
notice is not necessary.  

VA also has a duty to assist the claimant in developing his 
claim.  38 C.F.R. 
§ 21.1032 (2008).  This duty requires VA to assist the 
claimant by obtaining records in the custody of a Federal 
department or agency and by making reasonable efforts to 
obtain other relevant records not in the custody of a Federal 
department or agency.  Id.  

As discussed above, the joint motion indicated that the 
Veteran's educational folder and relevant transcripts should 
be obtained.  The claims file contains the Veteran's 
education folder.  In December 2008, the Seattle RO sent the 
Veteran a letter asking that he provide a copy of his 
education transcripts from Western Seminary Seattle or the 
Portland campus for the period from January 4, 2002 to 
September 18, 2002.  At the April 2009 hearing, the absence 
of the transcripts was discussed and the record was held open 
to allow the Veteran to submit the needed evidence.  The 
Veteran was also provided a copy of the RO's December 2008 
letter.  
As noted in the introduction, the requested transcript has 
been received.

The joint motion also indicated that if the foregoing 
development (receipt of transcript) elucidated the necessity 
to ascertain whether Western Seminary Portland was approved 
by Oregon's State approving agency during the pertinent time 
period, VA must undertake reasonable efforts to do so.  

A June 2009 letter from Western Seminary indicates that it 
was accredited by various institutions.  Notwithstanding, the 
Veteran's official transcript does not show that he attended 
classes at Western Seminary in Portland as opposed to Western 
Seminary in Seattle.  Thus, a remand for additional 
information regarding the Western Seminary in Portland's 
approval for VA benefits would serve no useful purpose and is 
not required.  See Sabonis, supra at 430 (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

II. Analysis

In October 2001, an application for educational assistance 
benefits was received from the Veteran.  In November 2001, he 
was awarded Chapter 30 educational assistance benefits.

In October 2003, three VA Forms 22-1999, Enrollment 
Certifications, were received for the Veteran's enrollment at 
Western Seminary Seattle for the following enrollment 
periods: May 1, 2001 to August 30, 2001; September 5, 2001 to 
December 15, 2001; January 5, 2002 to April 25, 2002; May 1, 
2002 to August 26, 2002; September 18, 2002 to December 15, 
2002; January 2, 2003 to April 25, 2003; and May 1, 2003 to 
August 15, 2003.  

The Veteran was notified that VA could only approve 
enrollment periods effective October 17, 2002 because 
approval could not be made more than one year before receipt 
of the claim for an enrollment.  It was noted that the 
Veteran's claim was received on October 17, 2003, which was 
more than one year after certain periods of enrollment.  
Thereafter, that decision was revised and the Veteran was 
notified that VA had determined that entitlement to some 
educational assistance benefits had been found in his favor.  
However, he was denied payment for enrollment periods from 
January 4, 2002 to September 18, 2002.  He was informed that 
the denial was based on the fact that Western Seminary 
Seattle was not approved for VA benefits during that time 
period.  

The Veteran presented his contentions in correspondence and 
at a June 2005 travel board hearing.  The Veteran indicated 
that he was under the belief that Western Seminary Seattle 
was an approved school by VA.  He explained that Western 
Seminary Seattle had been combined with another educational 
institution.  When they split, a "teach-out" was completed 
so that students, such as the Veteran, could complete their 
course work and graduate with accredited degrees.  The same 
classes and the same program were offered, but the 
accreditation for Western Seminary Seattle had been dropped.  
The Veteran related that he worked with Western Seminary 
Seattle to get them accredited and recertified to receive 
veteran's benefits.  Eventually, the accreditation was 
restored.  Because of the gap, there was a period of time 
that VA did not pay for the Veteran's schooling.  

The Veteran submitted supporting documentation of 
correspondence between him and Western Seminary Seattle as 
well as the State approving agency.  This documentation 
confirmed the Veteran's statements and showed there was a gap 
in approval for VA benefits at Western Seminary Seattle from 
January 4, 2002 to September 18, 2002.  

A February 2004 statement from the President of Western 
Seminary indicates that the Veteran was part of a group of 
students who became engaged in a program teach-out by Western 
Seminary as it concluded its operation in Seattle and turned 
it over to a new entity, Mars Hill Graduate School.  It was 
noted that as the teach-out got under way, it became clear 
that students would be best served if Western sustained its 
Washington-based operation (including degree granting 
approval) for the full extent of the teach-out.  The 
situation was somewhat complex and they began an initial 
direction in the closure and accompanying teach-out, but then 
had to reconsider and change direction, which required 
getting reauthorization for Western Seminary to operate as a 
degree-granting institution in the State of Washington and 
then obtaining reapproval for the use of veteran's benefits.  
It was further noted that the Veteran was impacted by the gap 
in approval for training due to the need to stop one approach 
and then initiate and complete another.  It was requested 
that because of this situation and extenuating factors, the 
Veteran's claim be reconsidered.  

The joint motion notes the Veteran's argument that during the 
period of time that Western Seminary Seattle was not 
accredited, he was taking correspondence courses through 
Western Seminary Portland during their teach out.  The 
Veteran further asserted that VA needed to determine whether 
the Western Seminary Portland campus was approved to receive 
VA educational benefits.  

At the April 2009 hearing, the Veteran explained the 
relationship between Western Seminary Seattle, Western 
Seminary Portland, and Mars Hill Graduate School.  The 
Veteran testified that he was attending classes at Western 
Seminary Seattle during the time period in question and 
although the courses counted toward his degree, there was a 
suspension of accreditation at that time.  

In a statement submitted at the April 2009 hearing, the 
Veteran indicated that he received an accredited degree from 
Western Seminary while going to Western Seminary Seattle.  He 
argued that the time period in dispute was due to the 
complexity and first-time process of recertification for 
degree accreditation and VA benefit approval, which involved 
many different agencies and resulted in Western Seminary 
delaying his VA benefits submission.  Due to circumstances 
beyond his control, he was asking that he be reimbursed for 
the full and appropriate extent for his education at Western 
Seminary.

A June 2009 Statement from Western Seminary indicates that 
the Veteran earned his degree in August 2003 and was a 
student from May 2001 through August 2003.  The associated 
transcript confirms this information and also shows 
postsecondary transfer hours from Mars Hill Graduate School.  
Neither the transcript nor the associated letter indicates 
that the credits in question were completed at Western 
Seminary in Portland.  On the contrary, the transcript shows 
that the degree received was on the "Washington track".  
Throughout the course of this appeal, the Veteran has 
reported that he attended Western Seminary in Seattle. 

Chapter 30 provides VA educational assistance programs to 
assist in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service.  
38 U.S.C.A. § 3001 (West 2002).  An eligible veteran is 
entitled to a monthly benefit for periods of time during 
which he is enrolled in, and satisfactorily pursuing, an 
approved program of education.  See 38 U.S.C.A. § 3014 (West 
2002); 38 C.F.R. § 21.7070 (2008).  

Generally, VA will approve, and will authorize payment of 
educational assistance, for the individual's enrollment in 
any course or subject which a State approving agency has 
approved as provided in § 21.7220 of this part and which 
forms a part of a program of education as defined in 
§ 21.7020(b)(23) of this part.  38 U.S.C.A. §§ 3002(3), 3452 
(West 2002 & Supp. 2009); 38 C.F.R. § 21.7120 (2008).  A 
program of education, in pertinent part, is any unit course 
or subject or combination of courses or subjects, which is 
pursued at an educational institution.  38 C.F.R. 
§ 21.7020(b)(23) (2008).

VA will not pay educational assistance for an enrollment in 
any course that has not been approved by a State approving 
agency or by the VA when that agency acts as a State 
approving agency.  38 U.S.C.A. §§ 3034, 3672 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 21.7122(a), 21.7220 (2008).  In 
other words, the law requires specific State or VA course 
approval for Chapter 30 benefits.  

As before, the Board appreciates the Veteran's testimony and 
the cogent arguments presented.  The Board also acknowledges 
that the Veteran ultimately received his degree from an 
accredited institution and understands that the actions taken 
with regard to the approval and non-approval of courses at 
Western Seminary Seattle were in no way the Veteran's own 
doing.  However, VA is bound by the applicable law and 
regulations, and the Board has no authority to approve 
payments in cases where an educational institution was not 
approved by the appropriate agency.

On review, there does not appear to be any dispute that 
Western Seminary Seattle was not approved for VA benefits 
during the enrollment period in question.  The Board has 
considered the Veteran's argument that he was actually taking 
courses through Western Seminary Portland at this time.  Even 
assuming that Western Seminary Portland was appropriately 
accredited and approved by the State approving agency, the 
claims file does not contain information establishing that 
the Veteran was attending or taking courses from this 
institution (as opposed to Western Seminary Seattle) during 
the period from January 4, 2002 to September 18, 2002.  

Finally, the Board has considered the Veteran's argument that 
since his final degree was received from an accredited 
school, the enrollment period in question should be covered.  
The Board sympathizes with the Veteran.  However, since 
Western Seminary Seattle was not approved by the State 
approving agency for the period from January 4, 2002 to 
September 18, 2002, the courses offered by the institution 
were not approved for VA purposes and are not considered part 
of an approved program of education.  Thus, payment may not 
be made for any enrollment during that period of time.  See 
Sabonis, supra.  


ORDER

Payment for enrollment periods from January 4, 2002 to 
September 18, 2002 at Western Seminary Seattle is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


